Citation Nr: 0839756	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for hearing loss, 
currently rated noncompensably disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for enlarged prostate.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for liver dysfunction.

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to an earlier effective date prior to June 3, 
2004, for the grant of a 30 percent evaluation for atopic 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues of entitlement to an increased evaluation for 
bilateral hearing loss and service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Service connection for arthritis, enlarged prostate, 
liver dysfunction, and PTSD was denied in a June 2000 rating 
decision; the appellant did not perfect an appeal.

2.  The appellant filed a claim to reopen the issues of 
service connection for arthritis, enlarged prostate, liver 
dysfunction, and PTSD in December 2004.

3.  The evidence added to the record since the June 2000 
decision does not, by itself or considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claims for service connection for 
arthritis, enlarged prostate, and liver dysfunction.

4.  The evidence added to the record since the June 2000 
decision includes a diagnosis for PTSD and report of in-
service stressors, which relates to a previously 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD.

5.  VA received a claim for an increased rating for a skin 
condition on February 4, 2005, and obtained evidence showing 
that an increase in disability was factual ascertainable as 
of June 3, 2004.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision denying service connection 
for arthritis is final; new and material evidence sufficient 
to reopen the claim has not been submitted.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The June 2000 rating decision denying service connection 
for enlarged prostate is final; new and material evidence 
sufficient to reopen the claim has not been submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  The June 2000 rating decision denying service connection 
for liver dysfunction is final; new and material evidence 
sufficient to reopen the claim has not been submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

4.  The June 2000 rating decision denying service connection 
for PTSD is final; new and material evidence sufficient to 
reopen the claims has been submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  The criteria for an effective date prior to June 3, 2004, 
for the award of a 30 percent rating for atopic dermatitis 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice must be provided "at the 
time" that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.
The Board finds that the VCAA letter sent to the appellant in 
April 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  VA notified the 
appellant of the basis of the prior denial of his claims and 
the legal requirements for reopening claims.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

However, notice of the disability rating and effective date 
elements was not provided until June 2008, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in August 2008 and VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  
Moreover, the appellant has not been deprived of information 
needed to substantiate his claims and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans' service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and private treatment records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded the opportunity to appear for a 
hearing.  The appellant exercised this right and a transcript 
of his September 2008 hearing before the undersigned is 
associated with the claims folder.

VA requested records from the Social Security Administration 
(SSA).  However, in November 2006, SSA notified VA that 
"[a]fter an exhaustive and comprehensive search" they were 
unable to locate the folder.  VA notified the appellant of 
this response in the December 2006 Supplemental Statement of 
the Case.  The appellant provided no response to this 
notification and VA issued another Supplemental Statement of 
the Case in August 2008.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

The duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  VA has done 
everything reasonably possible to assist the claimant.  
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  New and Material Evidence

Service connection for arthritis, enlarged prostate, liver 
dysfunction, and PTSD was denied in a June 2000 rating 
decision.  The appellant was notified of that decision in 
June 2000.  He filed a notice of disagreement, received by VA 
in August 2000.  In July 2004, the RO readjudicated the 
claims and issued the appellant a Statement of the Case.  
Therein, VA notified the appellant of the prescribed time 
limit for filing an appeal of the decision.  Specifically, he 
was informed that "You must file your appeal with this 
office within 60 days from the date of this letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying you of the action that you have 
appealed."
An appeal consists of a timely filed notice of disagreement 
and timely filed substantive appeal.  38 C.F.R. § 20.200.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  A substantive appeal must be filed 
within 60 days of the mailing of the Statement of the Case or 
within the remainder of the 1-year period from the date of 
the adverse decision the claimant seeks to appeal.  
38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. § 20.302.

In this case, an appeal of the June 2000 rating decision was 
not perfected.  No substantive appeal was received by VA 
within the prescribed time period.  Accordingly, the June 
2000 decision is final.

When the RO has disallowed a claim, it may not thereafter 
reopen the claim unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  Under the pertinent 
laws and regulations, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
U.S. Court of Appeals for Veterans Claims has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Here, the appellant filed a claim to reopen in December 2004.  
For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The July 2004 Statement of the Case reflects that the RO 
considered the following evidence:  Service medical records, 
service personnel extract, VA treatment records dated 1992, 
Psychology Assessment for Agent Orange Review dated November 
1991, private medical reports dated December 1981, January 
1985, and September 1997, physical therapy records dated 
August 1997, private urology medical records dated April 1991 
to July 1997, private treatment records dated May 1997 to 
December 1999, private health evaluation in October 1997, 
laboratory tests from NYU Medical Center and clinical 
laboratory reports and copies of photographs received 
December 2002.  Also, the RO considered statements by the 
appellant reflecting his belief that his claimed disabilities 
were due to Agent Orange exposure.

The RO reviewed the evidence and denied service connection 
based on a finding that the evidence did not establish the 
onset of the claimed conditions in service or within any 
presumptive period, if allowed by law; also service 
connection was denied because competent evidence had not been 
presented showing a nexus between the claimed disabilities 
and the appellant's active service.  It was noted that the 
appellant had not claimed, nor had the record shown, any 
disabilities subject to presumptive service connection based 
on herbicide exposure.

Notably, service medical records are negative for any 
history, treatment, or diagnosis of arthritis, enlarged 
prostate, liver dysfunction, or psychiatric disorder.  The 
appellant's November 1970 separation examination included 
normal psychiatric evaluation.  Also, spine, other 
musculoskeletal, evaluation was normal as was evaluation of 
the abdomen, viscera and genitourinary system.  In a report 
of medical history executed by the appellant on the same 
date, he denied frequent trouble sleeping, frequent or 
terrifying nightmares, and depression or excessive worry.  
Also, the appellant denied swollen or painful joints, 
arthritis, and back trouble.

Post service private treatment records dated as early as 1991 
reflect findings for mild prostatitis and benign prostatic 
hypertrophy, along with back pain secondary to weight or a 
recent fall.  Private medical records dated from about 1997 
confirm low back pain, along with arthritic changes of the 
knees, sternoclavicular joints, feet, and spine.

Since the prior denial of the claim, the evidentiary 
submissions include: Private treatment notes dated May and 
July 1997 showing findings for low back strain and x-ray 
findings for arthritis in the lumbar spine; a letter dated 
September 1997 from a physical therapy center noting findings 
for degenerative joint disease with low back pain since July 
1997; a July 1997 bone scan showing arthritic changes of the 
lumbar spine, knees, and sternoclavicular joint areas; a 
nerve conduction study dated September 1997 showing lower 
extremity radiculopathy; a private medical report dated 
August 1997 showing disk bulging in the lumbar spine; 
laboratory reports dated October 1998 showing data for 
abnormal (elevated) liver enzymes; CT findings dated July 
2001 showing hepatomegaly; private medical findings dated 
September 2003 showing osteoporosis; private medical findings 
dated April 2004 showing impairment of spine and legs; 
private imaging results dated August 2003 showing 
degenerative changes of the spine; and laboratory findings 
dated May 2006.

Also, VA obtained VA treatment records dated August 2004 to 
August 2005.  These records reflect complaint of 
osteoarthritis and depression, history of hepatitis exposure 
in past, and clinical findings for elevated PSA count, 
thrombocytopenia with axillary adenopathy, and degenerative 
joint disease of the low back, knees, and small joints of 
hands.  An August 2004 note indicated that an evaluation of 
the abdomen showed homogeneous liver without focal mass and 
an irregular contour of the left lobe of uncertain etiology.  
The impression was no evidence of acute pathology identified.

At his travel Board hearing, the appellant submitted 
duplicate copies of evidence previously received.

Lastly, the appellant submitted a self-prepared PTSD 
Questionnaire dated December 2004 and a copy of a psychiatry 
evaluation dated May 2004, which was conducted at the request 
of the New York State disability determination office.

The May 2004 psychiatry report reflects, by history, that the 
appellant was a Vietnam War veteran exposed to Agent Orange 
with possible increased liver enzymes, osteoarthritis, low 
back pain, and multiple other physical disorders.  Frequency 
of treatment was reported as every 4+ weeks.  The appellant 
complained of sadness with crying spells, trouble sleeping, 
feeling tired and lacking energy, recurrent and intrusive 
recollections of life in Vietnam, and nightmares.  The 
examiner diagnosed persistent generalized anxiety, prolonged 
PTSD, and moderate to severe depressive disorder.

On the appellant's PTSD Questionnaire, he reported three 
stressor events during active service: (1) working guard duty 
and experiencing a barrage of incoming rounds; (2) seeing and 
living around deplorable surroundings that included 
unclothed, dirty, and hungry children; and (3) experiencing 
monsoon season.

The Board has carefully reviewed the recent evidentiary 
submissions and concludes that new and material evidence has 
not been submitted with respect to the claims of service 
connection for arthritis, enlarged prostate, and liver 
dysfunction.  The recent evidentiary submissions do not tend 
to establish an unestablished fact as it does not show the 
claimed conditions in service or soon thereafter, and it does 
not tend to suggest that any current arthritis disability is 
related to active military service or that there is a 
disability of the liver or prostate attributable to active 
service.  Furthermore, evidence attributing the claimed 
disorders to herbicide exposure in service has not been 
presented.  None of the evidentiary defects present at the 
time of the previous decision have been resolved.  Therefore, 
the application to reopen the claim must be denied.  There is 
no doubt to be resolved.

With respect to the PTSD claim, the Board finds that the 
newly received psychiatric evaluation and statement of 
stressors are both new and material.  The additional evidence 
includes a current diagnosis of PTSD, and report by the 
appellant of specific in-service stressors.  This was not 
previously of record.  The evidence of a current disability 
and report of stressors is relevant and establishes a 
previously unestablished fact and is, therefore, new and 
material.  Accordingly, the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a)

IV.  Effective Dates

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o) (1).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b) (2); 
38 C.F.R. § 3.400(o) (2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service- connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Here, the appellant seeks an effective date for an increased 
evaluation prior to June 3, 2004, for atopic dermatitis.  
Sworn testimony from the appellant's September 2008 hearing 
reflects the argument that appellant had an ongoing appeal 
dating from the initial grant of service connection, and that 
an effective date from 1991 is warranted.  The Board will 
address the argument and the merits of the claim.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d) (3); 38 C.F.R. § 20.202.

As an initial matter, the Board observes that finality 
attached to the February 1993 rating decision, wherein 
service connection for atopic dermatitis was granted at the 
10 percent disability level, effective from December 6, 1991.  
VA notified the appellant of this grant of benefits in March 
1993, and issued him a Supplemental Statement of the Case 
dated the same.  Thereafter, in March 1994, the RO issued the 
appellant a Supplemental Statement of the Case reflecting 
that a higher evaluation was denied as the schedular criteria 
were not met.  No appeal was filed and the February 1993 
rating decision became final.  The February 1993 decision is 
not subject to revision in the absence of clear and 
unmistakable error CUE).  38 U.S.C.A. §§ 7105, 5109A; see 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).

On February 4, 2005, VA received from the appellant's 
representative additional evidence.  While no issues are 
identified, a statement dated January 25, 2005, from the 
appellant to his representative reflects as follow:  "Skin 
eczema...currently receiving 10% VA disability....skin condition 
has become worse...at the hearing you had indicated the 
possibility of putting me in for a greater percentage of 
disability.  Please let me know how that stands."

The January 2005 statement, received February 4, 2005, 
represents a claim for increase.  In a rating decision dated 
June 2006, the RO awarded a 30 percent rating for atopic 
dermatitis, effective from June 3, 2004.  The RO noted that a 
VA treatment record dated the same, June 3, 2004, showed 
findings for lesions of lower legs and arms.  As that was a 
record of pertinent treatment and findings dated in the year 
prior to February 2005, an effective earlier than the date of 
claim was awarded by the RO.

The Board notes that the law allows that if a claim is 
received within one year from the date on which it was 
factually ascertainable an increase in disability occurred, 
the effective date will be the date of such increase.  
Otherwise, the effective date of any increase will be the 
date of claim.  In this case, the Board finds that an earlier 
January 26, 2004, outpatient record referred to eczematous 
lesions on the lower legs.  There is no indication that those 
findings represented dermatitis involving at least 5 percent 
of the entire body or the exposed body surface or that 
systemic treatment was required.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  It was not factually 
ascertainable that an increase had occurred at that time, and 
increase was factually ascertainable only on June 3, 2004, 
when dermatitis involved both the legs and the arms.  There 
is no competent evidence showing that the appellant met the 
schedular criteria for increase between February 4, 2004, and 
June 3, 2004.  Therefore, an earlier effective date on this 
basis may not be awarded.

The Board also finds that the January 26, 2004, outpatient 
record cannot be considered an informal claim for an 
increase.  It is axiomatic that there be some indication that 
a benefit is sought.  The January 2004 record notes the 
findings on examination of the skin as part of a complete 
assessment based on the veteran's multiple complaints, and 
his complaints did not show any concerning his skin.  A 
complete medical examination was provided, and there is no 
indication that the veteran at that time complained of any 
increase in symptoms or that the skin findings were anything 
other than incidental to the complete examination.  In any 
event, not until June 3, 2004 was it factually ascertainable 
that an increase was warranted.

Accordingly, the claim is denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for arthritis is denied.

The application to reopen the claim of entitlement to service 
connection for enlarged prostate is denied.

The application to reopen the claim of entitlement to service 
connection for liver dysfunction is denied.

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.

An effective date earlier than June 3, 2004, for the grant of 
a 30 percent evaluation for atopic dermatitis is denied.


REMAND

The appellant is service connected for bilateral hearing loss 
at the noncompensable disability level.  He avers that, since 
the January 2005 VA audiological examination, his hearing 
condition has worsened.  In view of the appellant's 
assertion, the Board finds that remand for a VA examination 
to ascertain the current level of disability is warranted.

Additionally, in view of the Board's conclusion that new and 
material evidence has been submitted to reopen the claim of 
service connection for PTSD, the RO should attempt to verify 
a verifiable stressor and, if necessary, obtain a VA 
psychiatric examination with an opinion as to whether the 
appellant has PTSD due to active service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).  The Board notes the veteran's 
December 2004 stressor statement in which he alleges he was 
subject to continuous shelling as well as incoming rounds 
while on guard duty during the time period of March to April 
1969 in Pleiku.  Such stressor may be subject to 
verification.

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be conducted 
to ascertain the current level of hearing 
impairment.  Auditory thresholds should be 
recorded for the frequencies 1000, 2000, 
3000, and 4000 Hertz, and speech 
recognition testing should be performed 
using the Maryland CNC Test.  The average 
puretone threshold for each ear should be 
indicated.

2.  The RO should request that the 
appellant provide copies of any private 
medical records for hearing loss 
disability dated since his last VA 
examination in January 2005; or 
alternatively, he should provide VA with 
sufficient information to obtain this 
evidence on his behalf.

3.  All psychiatric records of L. 
Locuratolo, M.D., should be obtained after 
securing the necessary release.

4.  The RO should attempt to verify the 
stressor alleged by the veteran from March 
to April 1969 in Pleiku; unit information 
from his service personnel records should 
be used in the verification attempt.

5.  If any stressor is identified, a VA 
psychiatric examination should be 
conducted to ascertain whether the 
appellant has PTSD, or any other 
psychiatric disorder, due to active 
service.  The claims folder should be 
reviewed prior to the examination.  If 
PTSD is diagnosed, the examiner should 
identify the stressor(s).  A complete 
rational for all opinions must be 
provided.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


